 Case:Case
       1:19-op-45820-DAP
           PR/3:19-cv-01819
                          DocDocument
                              #: 5-2 Filed:
                                        1 Filed
                                            09/19/19
                                                09/11/19
                                                     1 of 2.Page
                                                              PageID
                                                                 2 of 3#: 520




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                   MDL No. 2804



                  SCHEDULE CTO−111 − TAG−ALONG ACTIONS



 DIST      DIV.       C.A.NO.        CASE CAPTION


ILLINOIS NORTHERN

  ILN        1       19−05905        Hestrup v. H.D. Smith, LLC et al

NEW JERSEY

                                     COUNTY OF OCEAN, NEW JERSEY v. PURDUE
  NJ         3       19−17138        PHARMA L.P. et al
                                     CITY OF TRENTON, NEW JERSEY v. PURDUE
  NJ         3       19−17155        PHARMA L.P. et al

NEW YORK EASTERN

                                     Amalgamated Union Local 450−A Welfare Fund v.
  NYE        1       19−04949        Purdue Pharma L.P. et al
                                     Drywall Tapers Insurance Fund v. Purdue Pharma L.P.
  NYE        1       19−04952        et al
                                     NOITU Insurance Trust Fund v. Purdue Pharma L.P. et
  NYE        1       19−04958        al
                                     Local 8A−28A Welfare Fund v. Purdue Pharma L.P. et
  NYE        1       19−04961        al
                                     Local 22 Health Benefit Fund v. Purdue Pharma L.P. et
  NYE        1       19−04964        al
  NYE        2       19−04891        Allegany County v. Purdue Pharma Lp et al
                                     Nassau University Medical Center v. Purdue Pharma
  NYE        2       19−04972        L.P. et al
                                     Laborers Local 1298 of Nassau & Suffolk Counties
  NYE        2       19−04976        Welfare Fund v. Purdue Pharma L.P. et al

OKLAHOMA EASTERN

  OKE        6       19−00291        Seminole, City of v. Purdue Pharma, LP et al

OKLAHOMA NORTHERN

 OKN         4       19−00485        Osage Nation, The v. Purdue Pharma L.P. et al

OKLAHOMA WESTERN
 Case:Case
       1:19-op-45820-DAP
           PR/3:19-cv-01819
                          DocDocument
                              #: 5-2 Filed:
                                        1 Filed
                                            09/19/19
                                                09/11/19
                                                     2 of 2.Page
                                                              PageID
                                                                 3 of 3#: 521


 OKW          5      19−00804        Bethany City of v. Purdue Pharma LP et al

PENNSYLVANIA EASTERN

                                     I−KARE TREATMENT CENTER, LLC v. PURDUE
  PAE         2      19−03899        PHARMA L.P. et al
                                     CITY OF ALLENTOWN, PENNSYLVANIA v.
  PAE         5      19−03884        AMERISOURCEBERGEN DRUG CORPORATION et
                                     al

PUERTO RICO

  PR          3      19−01814        Municipality of Caguas v. Purdue Pharma Inc. et al
                                     Municipality of Bayamon, Puerto Rico v. Purdue
  PR          3      19−01815        Pharma L.P. et al
                                     Municipality of Arroyo, Puerto Rico v. Purdue Pharma
  PR          3      19−01816        L.P. et al
                                     Municipality of Ceiba, Puerto Rico v. Purdue Pharma
  PR          3      19−01818        L.P. et al
                                     Municipality of Coamo, Puerto Rico v. Purdue Pharma
  PR          3      19−01819        L.P. et al
  PR          3      19−01821        Municipality of Villalba v. Purdue Pharma L.P. et al
                                     Municipality of Catano, Puerto Rico v. Purdue Pharma
  PR          3      19−01824        L.P. et al

TENNESSEE EASTERN

                                     Takoma Regional Hospital et al v. Purdue Pharma L.P.
  TNE         2      19−00157        et al

TEXAS SOUTHERN

  TXS         4      19−03299        County of Williamson v. Walgreens Boots Alliance et al
